DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanourakis et al. (US 2014/0025245) in view of Chase Jr. (US 5,760,569).
In re claims 1-4, 6-9, Fanourakis teaches a battery range extender system For a tractor-trailer, said tractor-trailer having a tractor and a trailer, said trailer having: a front end and a rear end, said battery range extender system comprising: a battery (58) compartment positioned beneath said trailer; said battery compartment defined by a first side and an opposing second side (inherent); at least one battery cell in removable communication with said battery compartment (par.78); wherein said at least one battery cell may be removed from said compartment for one of recharging or replacement of said at least one battery cell (par. 78); at least one battery charging port electrically coupled with said battery cell (inherent), and said at least one battery cell electrically coupled with said tractor (fig. 1).
Fanourakis doesn’t explicitly teach “at least one door in communication with at least one of said first side and said oppositely opposed second side”. 
The examiner takes official notice that the use of doors for battery compartments is so well known and conventional in electric apparatus arts and the examiner believes that removable batteries with a battery compartment are so well known as to invoke application of KSR and its progeny. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). The examiner notes that battery housings are widely used for stably securing batteries and such housings generally have doors. As Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Additionally, since the applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
The Applicant is also directed to Chase which teaches at least one door in communication with at least one of said first side and said oppositely opposed second side for insertion of a battery (fig. 2).
Likewise, Fanourakis doesn’t explicitly teach “said at least one battery charging port is located at a location selected from the group consisting of said trailer rear end, said trailer front-end and said tractor.” The examiner Takes the position that the location of the battery charging port would be an obvious matter of design choice. The examiner notes that placement of charging ports on either the rear and front end of vehicles is not novel in the vehicle arts as it allows for placement of a charger most convenient for vehicles that either pull into a parking spot facing forward or backing into a parking space. Placing a charging port closer to the middle would make reaching a charging port more difficult. The examiner believes that one of ordinary skill in the art would recognize that this extends to both trailers and tractors as well.
In re claim 2, the examiner takes official notice that battery cells incorporating at least one guide channel are also well known and conventional in the electrical arts for properly securing a battery in place and would be obvious to incorporate into the trailer of Fanourakis (see, again, Chase at fig. 5).
In re claim 3, the examiner takes official notice that including at least one guide channel positioned between a cell first side and a cell second side, wherein said at least one guide channel provides for said at least one cell alignment in said compartment is well known and conventional in the art for both aligning and securing a battery within a housing (see, again, Chase at fig. 5).
In re claim 4, the examiner takes the position that including one cell having at least one electrical connection provided at least in close proximity to a surface of said at least one cell is well known and conventional in the art (see, again, Chase at fig. 5). For a proper electrical circuit, it is necessary to include electrodes which are not obstructed to allow for the free flow of power. As such, placing electrical connections on, or in close proximity to a surface, is an electrical necessity. 
In re claim 6, the examiner takes official notice that including one cell having an attachment assembly, said attachment assembly being coupled to a cell first side and wherein said at least one cell may be removed from said compartment is well known and conventional in the art for securing a battery within a battery housing (see, again, Chase at fig. 2 with attachment assemblies 36, 38).
In re claim 7, Chase further teaches the attachment assembly is a rod (fig. 2).
In re claim 8, Chase takes official notice that it is well known and conventional for doors, including those on compartments, to be pivotally attached to at least one of said first side and said oppositely opposed second side (see, again, Chase at fig. 2).
In re claim 9, the examiner takes official notice that it is well known and conventional to incorporate locking mechanisms on doors.
Claim 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanourakis in view of Chase, as applied above, and further in view of Bianco (US 2011/0114398).
In re claim 5, Fanourakis in view of Chase does not explicitly teach the at least one electrical connection is electrically coupled with a trailer connection. Attention, however, is directed to Bianco which teaches electrically connecting a battery on a trailer to a tractor (fig. 1). It would be obvious to one of ordinary skill in the art to modify the apparatus of Fanourakis to include an electrical connection coupled with a trailer connection to allow for the battery of the trailer to power a motor on the tractor. 
In re claim 10, Fanourakis further teaches at least one cell electrically coupled to at least one of an electric motor (20) and a hybrid engine.
In re claim 11, Fanourakis further teaches a first charging port (52) and a first controller (26) electrically coupled to at least one of said electric motor, said hybrid engine and said at least one cell.
In re claim 12, the examiner takes the position that adding a second charging port in close proximity to a back of said trailer would be an obvious matter of design choice to one of ordinary skill in the art. The examiner notes that the courts have held mere duplication of the essential working parts of a device involves only routine skill in the art.
Response to Arguments
Applicant’s arguments are directed to the claims as amended. The examiner notes that he addressed the amendments in the action above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614